Citation Nr: 1009272	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Jacksonville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility from March 31, 2008 until April 1, 2008.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel










INTRODUCTION

The Veteran had active service from January 1964 until April 
1965 and from April 1965 until March 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2008 determination from the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Jacksonville, Florida, which granted payment for expenses 
occurred from March 28, 2008 until March 30, 2008 and denied 
payment or reimbursement of unauthorized medical expenses 
incurred from March 31, 2008 until April 1, 2008 for 
treatment at a non-VA medical facility.


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for 
any disability.  

2.  The Veteran received medical treatment for frequent falls 
and near syncope at Baptist Medical Center Downtown, in 
Jacksonville, Florida, from March 28, 2008, until April 1, 
2008.  While hospitalized, the Veteran underwent diagnostic 
testing for his complaints of syncope and findings of renal 
insufficiency and elevated liver function tests and was 
ultimately diagnosed with frequent falls, most likely alcohol 
related encephalopathy.

3.  VA payment or reimbursement of the costs of the care from 
March 31, 2008, until April 1, 2008, was not authorized.

4.  As of March 30, 2008, the medical emergency for which the 
Veteran was initially treated had stabilized, and he could 
safely have been transferred from the Baptist Medical Center 
to a VA facility.




CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred from March 31, 2008, until April 1, 2008, 
have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Because the claim in this case concerns reimbursement of an 
unauthorized medical expense, a claim where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA does not apply.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).  Accordingly, the 
duty to notify and the duty to assist need not be discussed.

The basic facts in this case are not in dispute.  The Veteran 
is not in receipt of service connection for any disability; 
however, he is noted to be eligible for the Veterans 
Millennium Health Care and Benefits Act.  A VA telephone 
encounter note dated March 28, 2008, reflected the Veteran's 
daughter called VA and indicated she believed the Veteran had 
a seizure 2 days before.  The VA nurse informed the daughter 
to call 911 immediately and have the Veteran sent to the 
emergency room for evaluation.  Medical records reflect the 
Veteran was hospitalized at Baptist Medical Center, Downtown, 
on March 28, 2008, and was not discharged until April 1, 
2008.

VA has granted partial payment and allowed reimbursement for 
the care rendered from March 28, 2008, until March 30, 2008.  
VA denied reimbursement for the care provided on March 31, 
2008, and April 1, 2008, and the Veteran has appealed their 
decisions seeking reimbursement of these expenses. 

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a Veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the Veteran can be 
safely transferred to a Department facility. 38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539 (1997). In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission. 38 C.F.R. § 17.54.

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service- connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized. Zimick v. West, 11 Vet. App. 
45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008. To be eligible for reimbursement 
under this authority the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 38 C.F.R. § 17.1002.

The above-noted criteria are conjunctive, not disjunctive; 
thus all criteria must be met. See Melson v. Derwinski, 1 
Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party. 38 C.F.R. § 17.1004.

The statute found at 38 U.S.C.A. § 1725 and 38 U.S.C.A. 
§ 1728 were amended, effective October 10, 2008. Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, 122 Stat. 4110 (2008).  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" Veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied. See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008). Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
Veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility. Id.  However, because the Veteran's 
claim was filed prior to the effective date of the 
amendments, the amended version of the statute does not apply 
in this case.  Specifically, in this matter, the Veteran is 
not seeking prospective relief by way of the payment of 
monthly disability compensation payments, but rather is 
seeking reimbursement for a debt or financial obligation 
previously incurred. As such, the Board finds that the change 
should not be applied retroactively. Princess Cruises v. 
United States, 397 F.3d 1358, 1363-64 (Fed. Cir. 2005) 
(quoting Landgraf, 511 U.S. at 270); see also VAOPGCPREC 7-
2003 (Nov. 19, 2003) (discussing that most statutes and 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief).

In this case, the record shows that the Veteran does not have 
a service-connected disability rated totally disabling and 
his treatment at the non-VA hospital was not for a service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or for the purpose of ensuring 
entrance or continued participation in a vocational 
rehabilitation program under 38 U.S.C. Chapter 31.  Nor has 
the Veteran alleged that his treatment was for any of these 
aforementioned purposes.  Consequently, he is not eligible 
for benefits under 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 
1728; 38 C.F.R. §§ 17.120, 17.47(i).  Rather, he asserts both 
that his medical condition was emergent and that no VA or 
other government facility was feasibly available during his 
period of treatment.

The following facts are undisputed: the Veteran is 
financially liable to the Baptist Hospital in Jacksonville, 
Florida; the Veteran does not have any form of health 
insurance or coverage; the Veteran does not have any legal 
recourse against a third party that will pay all or part of 
the bills; and that the Veteran's complaints were unrelated 
to a workplace accident or injury.  It is also undisputed 
that the Veteran believed that a delay in treatment would 
have been hazardous to life or health, that an attempt to use 
a VA facility would not be considered reasonable and the 
Veteran was enrolled in the VA health care system.  In fact, 
as noted above, the VA Medical Center (VAMC) granted payment 
for the day the Veteran was admitted into the hospital on 
March 28, 2008 until March 30, 2008, but denied payment 
beyond that date on the basis that the Veteran had become 
stable for transfer to a VA facility on March 30, 2008.  

Therefore, the main issue in dispute is whether the Veteran 
satisfies section (d) of § 17.1002, which provides that 
payment or reimbursement will continue beyond the initial 
emergency evaluation if there continued to be a medical 
emergency of such a nature that the Veteran could not have 
been safely transferred to a VA or other Federal facility.  
In short, the relevant question is whether the Veteran's 
condition had stabilized so that transfer to a VA facility 
was possible.  According to 38 C.F.R. § 17.1001(d), "[t]he 
term stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the Veteran is discharged or 
transferred to a VA or other Federal facility."

The Board finds that the VAMC's determination that the 
Veteran was stabilized on March 30, 2008, is supported by the 
medical evidence of record.

In the present case, hospital records reflect the Veteran was 
admitted on March 28, 2008, with an assessment of frequent 
falls, history of alcoholism and risk factors including 
diabetes, hypertension and dyslipidemia.  A private 
consultation report on the date of admission also noted 
concerns that coughing elicited a near syncopal event 
suggesting cardiac valvular insufficiency or arrhythmia.  Due 
to these concerns, additional testing including blood work, 
an electrocardiogram, neurological evaluation, CAT scans and 
magnetic resonance imaging tests (MRI) were ordered.  
Echocardiogram, CAT scan, x-rays and MRIs were all performed 
on March 28 and March 29.  The Veteran was noted to have 
elevated liver function tests and consultation reports on 
March 29, 2008, indicated that surgery was ruled out based 
upon the Veteran's past history and the fact that he was 
completely asymptomatic.  A March 29, 2008 record noted acute 
renal failure, likely caused by dehydration. The Veteran was 
treated with intravenous fluid. A note on March 29, 2008, 
noted no new complaints and indicated the Veteran was in no 
apparent distress with normal vitals.  The MRIs were reviewed 
and the assessment was frequent falls, etiology unclear, 
elevated liver function tests, gastrointestinal consult 
ordered and renal insufficiency secondary to dehydration 
improved. 

By March 30, 2008, the Veteran indicated he was feeling 
better.  He denied gastrointestinal symptoms and was 
described as afebrile.  Liver function tests were noted to be 
about the same.  Another note dated March 30, 2008, reflected 
the Veteran had no new complaints, was afebrile and was 
described as in no apparent distress.  Laboratory findings 
and MRI of the cervical spine were reviewed; however the 
physician did not note any concerns from the Veteran's 
findings.  The assessment was frequent falls multi-factorial, 
alcohol related; elevated liver function tests, waiting 
results of ultra sound and renal insufficiency resolved.  
Ultra sound of right upper quadrant was performed March 30, 
2008, and showed multiple non mobile echogenic foci within 
the gallbladder with a differential diagnosis including 
cholesterol gallbladder polyps verses adhering sludge balls 
versus non shadowing gallstones.  A March 30, 2008, 
ultrasound of the kidneys was normal.  Another record dated 
on March 30, 2008 appeared to conclude it was okay to 
discharge or discontinue; however, the remainder of the 
directive was unclear.  

Records on March 31, 2008, continued to indicate there were 
no new complaints, and reported a diagnosis of frequent 
falls, alcohol related and cervical myelopathy, gall stones 
and diabetes mellitus, and renal insufficiency improved.  An 
April 1, 2008, record noted no complaints and no further 
syncope.  The assessment was syncope secondary to cough 
induced valsalva secondary to dehydration and acute renal 
insufficiency secondary to dehydration, resolving.  The 
discharge summary summarized the Veteran's hospital course 
but did not note any further concerns.  The Veteran was 
scheduled to follow up at VA on April 8, 2008.

Thus, the evidence above clearly shows that as of March 30, 
2008, the Veteran was afebrile and had no major complaints.  
All necessary tests had been performed and no further 
clinical studies were undertaken on March 31 or April 1.  He 
was described as feeling better and noted to be in no 
apparent distress.  His renal insufficiency was noted to have 
resolved.  In sum, there is no evidence demonstrating that 
had he at that point been transferred to a VA or other 
Federal facility, material deterioration of his medical 
condition would have been likely to occur, within reasonable 
medical probability.

The Board therefore finds that the Veteran's condition had 
stabilized by March 30, 2008, and that payment for 
unauthorized medical expenses incurred from March 31, 2008 
until April 1, 2008, is not warranted.

The Board carefully considered the Veteran's argument that he 
was not advised by any doctor or hospital staff that he could 
be released until April 1, 2008 and was not released by his 
doctor until April 1, 2008.  However, by its explicit terms, 
the provisions of 38 U.S.C.A. § 1725 only contemplate 
reimbursing medical expenses for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely transferred to a VA or other Federal facility.

In a non-binding advisory opinion, the Office of General 
Counsel of VA explained why, in implementing the regulation 
(38 C.F.R. § 17.1002), it limited payment of emergency 
treatment only until such time the Veteran was stabilized 
even if VA could not accept transfer because it did not have 
a bed available. VAOPGCADV 11-2005 (Nov. 16, 2005).  It found 
that the legislative history supported such determination. 
For example, it stated that in the House Committee Report, 
H.R. REP. No. 237, 106th Cong., 1st Sess., p. 38, Congress 
explained that the statute "defines emergency care narrowly 
to cover only situations in which to delay treatment would be 
hazardous to life or health (and does not cover care rendered 
after the patient's condition has been stabilized)." Id. at 
p. 4. The General Counsel added that the report was replete 
with other admonitions regarding the need to narrowly define 
and strictly enforce the provisions of the statute in order 
to contain costs. Id. (citing to the House Committee Report 
at 39-40).

Significantly, the General Counsel reasoned that if Congress 
intended that VA reimburse for care beyond the point when the 
Veteran could have been transferred to VA, it would have used 
different language.  Specifically, instead of providing for 
payment up to the point that the Veteran "can be transferred 
safely" to a VA facility, Congress would have more explicitly 
provided for payment until the Veteran "is transferred 
safely" or "is offered the opportunity to be transferred." 
[Emphasis added].  Thus, the fact that the Veteran was not 
offered the opportunity to be transferred, and no one 
apparently raised the possibility, is not a determinative 
factor under the regulations.  Rather, the issue is whether 
his condition had stabilized to the point that a transfer 
could have taken place.  As noted, the VAMC has determined 
that his condition had stabilized as of March 30, 2008, and 
the medical records from his admission support this 
conclusion.

While the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable. See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress." Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

Therefore, the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Payment or reimbursement for claimed expenses incurred in 
connection with unauthorized private medical treatment 
incurred from March 31, 2008 until April 1, 2008 is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


